Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (PS80) in the reply filed on 2/23/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.
Claims 1-8 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) were submitted on 4/6/2021; 7/13/2021; 10/19/2021; 3/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claim 1 is objected to because of the following informalities:  
For improved clarity, claim 1 should recite “…wherein said amino acids are numbered…”
.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11253586. 
See claims 1-8 as submitted 2/23/2022.
Claims 1-26 of U.S. Patent No. 11253586 recite an immunogenic composition comprising: (a) a non-naturally occurring sudden acute respiratory syndrome coronavirus 2 (SARS-CoV-2) spike (CoV S) glycoprotein, wherein the CoV S glycoprotein consists of two modifications compared to a native CoV S glycoprotein wherein (i) the first modification is an inactivated furin cleavage site consisting of mutation of amino acids 669-672 to QQAQ (SEQ ID NO: 7); and (ii) the second modification is mutation of amino acids 973 and 974 to proline; wherein the amino acids are numbered according to SEQ ID NO: 2; (b) a saponin adjuvant; and (c) a pharmaceutically acceptable buffer; comprising between about 5 µg and about 25 µg of CoV S glycoprotein; comprising about 3 µg of CoV S glycoprotein; comprising a non-ionic detergent core, wherein the CoV S glycoprotein and the non-ionic detergent core are in the form of a nanoparticle; wherein the saponin adjuvant comprises: (i) a first iscom particle comprising fraction A of Quillaja saponaria Molina and not fraction C of Quillaja saponaria Molina; and (ii) a second iscom particle comprising fraction C of Quillaja saponaria Molina and not fraction A of Quillaja saponaria Molina; wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for about 85% by weight and about 15% by weight, respectively, of the sum of the weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the saponin adjuvant; a method of stimulating an immune response against SARS-CoV-2 in a subject comprising administering the immunogenic composition of claim 1; wherein the immunogenic composition comprises about 50 µg of saponin adjuvant.
It is noted that SEQ ID NO: 2 of claims 1-26 of U.S. Patent No. 11253586 has 100% identity with instant SEQ ID NO: 2 (See Result 2 of STIC Sequence Search Result 20220308_175733_us-17-170-367-2.align250.rapbm in SCORE).
Further, such amounts of CoV S glycoprotein and adjuvant as recited in claims 1-26 of U.S. Patent No. 11253586 render amounts of CoV S glycoprotein and adjuvant as instantly claimed obvious (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). Further such amounts as instantly claimed are interpreted as those determined by routine optimization according to one of ordinary skill in the art in view of the recitations of claims 1-26 of U.S. Patent No. 11253586 (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, a method of using product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-8 and claims 1-26 of U.S. Patent No. 11253586 recite an immunogenic composition comprising: (i) a nanoparticle comprising a coronavirus S (CoV S) glycoprotein and a non-ionic detergent core, wherein the glycoprotein comprises a sequence that is at least 97% identical to SEQ 1D NO: 2: and wherein amino acids 669-672 are QQAQ and amino acids 973 and 974 are proline, wherein the amino acids are numbered with respect to SEQ ID NO: 2; (i) a pharmaceutically acceptable buffer, and (iii) a saponin adjuvant; comprising from 3 ug to about 25 ug of CoV S glycoprotein; wherein the saponin adjuvant comprises at least two iscom particles, wherein: the first iscom particle comprises fraction A of Quillaja Saponaria Molina and not fraction C of Quillaja Saponaria Molina; and the second iscom particle comprises fraction C of Quillaja Saponaria Molina and not fraction A of Ouillaja Saponaria Molina;  comprising about 50 ug of saponin adjuvant; wherein the non-ionic detergent is palysorbate-80 (PS80).

5. Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-33 of copending Application No. 17/572182.
See claims 1-8 as submitted 2/23/2022.
Claims 1-4, 8-33 of copending Application No. 17/572182 recite a non-naturally occurring sudden acute respiratory syndrome coronavirus 2 (SARS- CoV-2) spike (CoV S) glycoprotein, wherein the CoV S glycoprotein comprises two modifications compared to a native CoV S glycoprotein wherein (i) the first modification is an inactivated furin cleavage site consisting of mutation of amino acids 669-672 to QQAQ (SEQ ID NO: 7), and (ii) the second modification is mutation of amino acids 973 and 974 to proline; wherein the amino acids are numbered according to SEQ ID NO: 2; an immunogenic composition comprising from about 3 µg to about 25 µg of the CoV S glycoprotein of claim 1 and a pharmaceutically acceptable buffer; comprising about 5 ug of the CoV S glycoprotein; comprising about 3 ug of the CoV S glycoprotein; comprising a saponin adjuvant; wherein the saponin adjuvant comprises: (i) a first iscom particle comprising fraction A of Quillaja Saponaria Molina and not fraction C of Quillaja Saponaria Molina; and (ii) a second iscom particle comprising fraction C of Quillaja Saponaria Molina and not fraction A of Ouillaja Saponaria Molina; wherein fraction A of Quillaja Saponaria Molina and fraction C of Quillaja Saponaria Molina account for about 85 % by weight and about 15 % by weight, respectively, of the sum of the weights of fraction A of Quillaja Saponaria Molina and fraction C of Quillaja Saponaria Molina in the saponin adjuvant; comprising about 50 µg of the saponin adjuvant; wherein the CoV S glycoprotein is in the form of a nanoparticle, which comprises a non-ionic detergent core and wherein the CoV S glycoprotein is anchored to the detergent core via the transmembrane domain of the CoV S glycoprotein; wherein the non-ionic detergent is PS80; a method of stimulating an immune response against SARS-CoV-2 in a subject comprising administering the immunogenic composition of claim 8.
It is noted that SEQ ID NO: 2 of claims 1-4, 8-33 of copending Application No. 17/572182 has 100% identity with instant SEQ ID NO: 2.
Further, such amounts of CoV S glycoprotein and adjuvant as recited in claims 1-4, 8-33 of copending Application No. 17/572182 render amounts of CoV S glycoprotein and adjuvant as instantly claimed obvious (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). Further such amounts as instantly claimed are interpreted as those determined by routine optimization according to one of ordinary skill in the art in view of the recitations of claims 1-4, 8-33 of copending Application No. 17/572182 (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, method of using product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-8 and claims 1-4, 8-33 of copending Application No. 17/572182 recite an immunogenic composition comprising: (i) a nanoparticle comprising a coronavirus 8 (CoV S) glycoprotein and a non-ionic detergent core, wherein the glycoprotein comprises a sequence that is at least 97% identical to SEQ 1D NO: 2: and wherein amino acids 669-672 are QQAQ and amino acids 973 and 974 are proline, wherein the amino acids are numbered with respect to SEQ ID NO: 2; (i) a pharmaceutically acceptable buffer, and (iii) a saponin adjuvant; comprising from 3 ug to about 25 ug of CoV S glycoprotein; wherein the saponin adjuvant comprises at least two iscom particles, wherein: the first iscom particle comprises fraction A of Guillaja Saponaria Molina and not fraction C of Cuillaja Saponaria Molina; and the second iscom particle comprises fraction C of Quillaja Saponaria Molina and not fraction A of Ouillaja Saponaria Molina;  comprising about 50 ug of saponin adjuvant; wherein the non-ionic detergent is palysorbate-80 (PS80}.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
6. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648